UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            KERN, YOB, and ALDYKIEWICZ
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                      Private First Class GERAE J. LITTLE
                          United States Army, Appellant

                                  ARMY 20110729

           Headquarters, U.S. Army Accessions Command and Fort Knox
                         Timothy Grammel, Military Judge
                 Colonel Robert J. Cotell, Staff Judge Advocate


For Appellant: Major Jacob D. Bashore, JA; Captain John L. Schriver, JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.2, no response filed.


                                     30 April 2012
                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------
Per Curium:

       A military judge, sitting as a special court-martial convicted appellant,
pursuant to his pleas, of two specifications of desertion with intent to avoid
hazardous duty, two specifications of failure to repair, one specification of
disobeying an order, and one specification of disrespect, in violation of Articles 85,
86, and 91, Uniform Code of Military Justice, 10 U.S.C. §§ 885, 886, and 891 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge, one year of confinement, forfeiture of $978.00 per month for twelve
months and to be reduced to E-1. Pursuant to a pretrial agreement, the convening
authority approved only so much of the sentence to confinement as provided for
eight months of confinement and otherwise approved the adjudged sentence. The
convening authority also took action on a request for waiver of automatic
forfeitures. As pointed out by appellate defense counsel in a footnote in their pro
forma brief, and upon our review under Article 66, UCMJ, we find issue with the
convening authority’s action to waive forfeitures and address below.

      The convening authority approved appellant's request for deferment of
automatic and adjudged forfeitures until initial action. At action, the convening
authority waived the automatic forfeitures of two-thirds pay per month for a six-
LITTLE—ARMY 20110729

month period for the benefit of appellant's child, payable to the ex-wife of the
appellant. The action, however, also approved the sentence that included forfeiture
of $978.00 pay per month (two-thirds of appellant’s pay) for twelve months, thus
leaving no pay to waive for the benefit of appellant's child. The convening authority
explicitly set out in his action that funds were meant to be payable for the benefit of
appellant’s child. We find that the clear intent of the convening authority was to
disapprove the adjudged forfeitures and his failure to do so was an administrative
oversight. Therefore, in order to effectuate the clear intent of the convening
authority and in the spirit of judicial economy, we will correct this error by granting
relief in our decretal paragraph.

                                   CONCLUSION

       On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority, except for that that portion of the
sentence that included forfeiture of $978.00 pay per month for twelve months,
correct in law in fact. Accordingly, the findings of guilty and the remainder of the
sentence are AFFIRMED. The portion of the sentence that included forfeiture of
$978.00 pay per month for twelve months is hereby set aside. All rights, privileges,
and property, of which appellant was deprived by virtue of that portion of his
sentence being set aside by this decision, are hereby ordered restored. See UCMJ
arts. 58(b) and 75(a).


                                        FOR THE COURT:




                                        MALCOLM
                                        MALCOLM H.  H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk
                                        Clerk of
                                              of Court
                                                 Court




                                           2